Filed by Coca-Cola Enterprises Inc. pursuant to Rule 425 of the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 of the Securities Exchange Act of 1934 Subject Company: Coca-Cola Enterprises Inc. Commission File No.:001-09300 CORPORATE PARTICIPANTS John Brock Coca-Cola Enterprises, Inc. - Chairman, CEO Hubert Patricot Coca-Cola Enterprises, Inc. - EVP, President, European Group Bill Douglas Coca-Cola Enterprises, Inc. - EVP, CFO CONFERENCE CALL PARTICIPANTS Marc Greenberg Deutsche Bank - Analyst PRESENTATION John Brock - Coca-Cola Enterprises, Inc. - Chairman, CEO (Audio in progress) framework, which has created a clear vision, clear, strategic priorities and clear financial objectives. Our thinking and actions have been guided by three priorities. First to grow the value of our existing brands and expand our product portfolio. Second, to continually transform the way we go to market and to improve efficiency and effectiveness. And third, to create a winning, inclusive culture that attracts, develops and retains a highly talented and diverse workforce. For those of you who have followed our Company in the past, you've heard us talk about these priorities before. They remain vital and relevant, and they are essential to our success as we transform our Company and create consistent, long-term profitable growth in our expanding European territories. Now as you are going to see today, Europe has a proven track record and continues to grow. This is clearly demonstrated by consistent growth in operating income, revenue and volume, which we've shown each year since 2005. This growth is built on the success of our core brands, including brand Coca-Cola, which of course, as you know, is perhaps the most successful beverage brand in the world. We've expanded, in addition, our portfolio, with brands like Monster, Abbey Well, glaceau and Ocean Spray. We've also significantly enhanced our execution at each level of the Company. We've strengthened our efficiency of operations, and we've leveraged our scale. Building on each of these efforts is critical as we meet demands created by today's challenging economic conditions. To meet these challenges, as well as to seize the opportunities in Europe, we've continued to grow and to expand our portfolio in the sparkling beverage category. A good example, Coke Zero, probably our most successful brand expansion ever, is providing substantial, consistent growth. We have successful growing brands in stills, with brands such as Capri Sun, in water, with both Chaudfontaine and Abbey Well, and in energy, with Monster, Relentless and Burn. We've also continued to develop our sports drink portfolio, building on a dual platform of both Aquarius and Powerade. This expansion is vital as we maximize our opportunities in a highly competitive, nonalcoholic beverage market in Europe. We are, importantly, the category leader in each of our current territories. However, there are strong competitors that keep us focused on meeting customer and consumer needs and, in turn, help us to grow the overall category. One thing is certain. We continue to have very important growth opportunities. As we look at the per capita consumption rates, new CCE territories will have combined for caps of about 180, far less than the per caps today of -2- about 400 in the US. Numbers, of course, vary across Europe, from a low of about 137 in France to 340 in Belgium. But in each territory, these numbers clearly represent future growth opportunities. It is important to note that we have a demonstrated ability to grow volume in a low to mid single-digit range over time. And in fact, last year alone, per caps were up more than six in Belgium, France and Great Britain. So, with a leadership position and a marketplace with room for growth, what will be the sources of our growth? Going forward, we will expand the sparkling category, and we will successfully and selectively grow our still and our water presence. France has the smallest sparkling segment on a percentage basis, yet core sparkling beverages continue to offer strong growth opportunity. In Belgium, a highly-developed sparkling market, our Chaudfontaine water is generating sustained profitable growth. In each of our territories, there are differing category breakdowns, and in turn, differing growth opportunities. Our goal will remain to be number one or strong number two in every category in which we choose to compete, a goal which really does demand a balanced product portfolio. Balance also extends to our ability to create value for customers, consumers and investors. We have a proven track record of strong, balanced growth since 2005. We have achieved consistent growth in revenue through that period as a result of our commitment to managing each element of the business to create value for both our customers and our shareowners. The result of this consistent revenue growth, driven by both pricing and volume growth, has been year-over-year operating income expansion. In fact, comparable operating income has grown at a compound annual rate of 7% over this period of time. Behind this balanced, consistent profit growth is the growth created by the number one consumer brand in the world, Coca-Cola. While portfolio balance is vital to seize expanding marketplace opportunities, our core brands remain a key business driver and continue to create the majority of our profitability in Europe. In fact, during 2009, our core red, black and silver brands grew more than 7%, generating more than 80% of our volume growth last year. This growth continued in the first quarter of this year, and with strong marketing, such as the 2010 World Cup activation and strong day-to-day execution in the field, we believe we will sustain positive growth. Going forward, we will continue to work closely with the Coca-Cola Company in several areas to build on this success, as we connect with consumers, drive recruitment and leverage the value of our brands. It is very important that we fully realize the benefits of our World Cup opportunity, which is truly a tremendous marketing asset. We believe our execution plans for the event are strong, with programs tailored to the needs of key customers and to specific markets. This creates significant store placement opportunities, which we are seizing with world-class execution. We are also already looking forward to the 2012 Summer Olympics in London. Already, we are fully engaged and working to ensure both the success of the Games and also that we maximize the value of our investment. Now let's take a look at our operations across our four current territories, which have over 4000 employees operating a total of 16 manufacturing sites in 33 warehouses. A key element of our effort to create improved efficiency and effectiveness has been to create a pan-European approach to our supply chain operations. This allows us to operate our supply chain as one single network, balancing capacity and logistics and improving asset utilization. While there is more work to do, we have achieved significant progress here. Driving this success is our ability to serve our customers and, in turn, to provide outstanding marketplace execution. We continue to drive increasing levels of effectiveness, both in terms of how we operate, as well as how we interface with our customers. -3- We will also continue to optimize key business functions. One example is our cooler service initiative to improve operations, create savings and strengthen service. In addition, we are really transforming our go-to-market models, creating even higher levels of customer service and improving availability. We are also using price, package architecture and occasion-based activation to target specific customer and consumer needs, to enhance inventory management, reduce out-of-stocks and drive better promotional productivity. As we examine the areas of progress and challenge in our Company, none is more important than our ability to succeed in our corporate responsibility and sustainability efforts. We continue to link key CRS focus areas to our strategic business priorities, and we're investing across all of our territories to embed CRS in every function of our business. In fact, we are holding ourselves to a clear standard of success. We have what we call Commitment 2020, which outlines specific sustainability targets, including a 15% carbon emissions reduction, water neutrality and recovering and recycling the equivalent of 100% of our packaging that we place in the market. We remain committed to CRS, and our European team has made great progress toward its goals, and we look forward to future progress in this important area. One key example of our CRS results is the work to reduce plastics through lighter-weight, more efficient PET bottles. This has been an ongoing effort with increasing success. In fact, we have reduced the plastic in our current bottle by more than 10% in the past four years, creating significant environmental and economic benefits. Coupled with our increasing recycling efforts, this is also a very strong step forward toward our Commitment 2020 goals. Throughout Europe, our employees are working exceptionally hard to deliver our plans for this year, demonstrating both their professionalism and their commitment every day. They look forward to providing the highest levels of customer service and support of really the world's best brands, and ultimately to winning in the marketplace. They've embraced our approach and are operating our business on both a pan-European and a local basis, keeping the interest of our customers always in mind. We are fortunate to have such a talented, dedicated group of employees. Now that we've given you an overview of our new CCE, let's turn to our business outlook and the strong growth potential we believe it holds. So what will new CCE look like financially? We will be a Company with revenue of over $7 billion, volume of about 600 million physical cases. These cases will be manufactured at 18 sites and supported by a total workforce of some 13,000 employees. Most importantly, our new CCE will have the size and scope to continue to be an effective competitor in attractive and growing European markets. We will have an improved growth profile, financial flexibility and the operational focus to deliver attractive cash returns to shareowners, as well as to pursue growth opportunities, such as, potentially, Germany. Going forward, we will be driven by familiar financial objectives. We believe new CCE will be a source of consistent, long-term profitable growth. To achieve this, we will work to maximize free cash flow, maintain financial flexibility and increase our return on invested capital. These are objectives that we have confidence we can meet, particularly given the growth profile for our European business. The benefit of our ability to manage toward these financial priorities is demonstrated by the financial flexibility that CCE has achieved over the past several years. We in your category as well as promotions have achieved really high levels. Do you think that is sustainable, thinking mainly about the GB market, which is your key market in Europe? John Brock - Coca-Cola Enterprises, Inc. - Chairman, CEO We constantly are looking at that and have a number of projects underway to optimize it. Hubert, why don't you comment on that? Hubert Patricot - Coca-Cola Enterprises, Inc. - EVP, President, European Group Yes, this is something we have been working from three years, about getting the best return on promotions. And frankly, this year, that was the result, for example, in quarter one in GB, we have realized some pricing up to 3% to 4%. So it's really a balancing act between, one, you invest in promotions. But net-net, the name of the game for us is to grow the category, the value of the category. And we have diminished the level of, I would say, deep, deep promotions. Like, last year, we were probably more in the 1-for-1 (inaudible) and this year will be more 2 to (inaudible) to be really detailed. So we are working on that. It is a balancing act, but so far we are delivering on our plan. John Brock - Coca-Cola Enterprises, Inc. - Chairman, CEO Let me just say, Marc, thank you, and thanks to all of you for coming today. Marc Greenberg - Deutsche Bank - Analyst John, Bill, Hubert and Thor, thank you all very much for coming. Appreciate your time. D I S C L A I M E R Thomson Reuters reserves the right to make changes to documents, content, or other information on this web site without obligation to notify any person of such changes. In the conference calls upon which Event Transcripts are based, companies may make projections or other forward-looking statements regarding a variety of items. Such forward-looking statements are based upon current expectations and involve risks and uncertainties. Actual results may differ materially from those stated in any forward-looking statement based on a number of important factors and risks, which are more specifically identified in the companies' most recent SEC filings. Although the companies may indicate and believe that the assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate or incorrect and, therefore, there can be no assurance that the results contemplated in the forward-looking statements will be realized. -13- THE INFORMATION CONTAINED IN EVENT TRANSCRIPTS IS A TEXTUAL REPRESENTATION OF THE APPLICABLE COMPANY'S CONFERENCE CALL AND WHILE EFFORTS ARE MADE TO PROVIDE AN ACCURATE TRANSCRIPTION, THERE MAY BE MATERIAL ERRORS, OMISSIONS, OR INACCURACIES IN THE REPORTING OF THE SUBSTANCE OF THE CONFERENCE CALLS. IN NO WAY DOES THOMSON REUTERS OR THE APPLICABLE COMPANY ASSUME ANY RESPONSIBILITY FOR ANY INVESTMENT OR OTHER DECISIONS MADE BASED UPON THE INFORMATION PROVIDED ON THIS WEB SITE OR IN ANY EVENT TRANSCRIPT. USERS ARE ADVISED TO REVIEW THE APPLICABLE COMPANY'S CONFERENCE CALL ITSELF AND THE APPLICABLE COMPANY'S SEC FILINGS BEFORE MAKING ANY INVESTMENT OR OTHER DECISIONS. ©2010, Thomson Reuters. All Rights Reserved. 3155491-2010-06- Important Additional Information and Where to Find It This communication does not constitute an offer to sell or the solicitation of an offer to buy any securities or a solicitation of any vote or approval.In connection with the proposed transaction and required shareowner approval, the Company will file relevant materials with the Securities and Exchange Commission (the “SEC”), including a proxy statement/prospectus contained in a registration statement on Form S-4, which will be mailed to the shareowners of the Company after the registration statement is declared effective. The registration statement has not yet become effective. SHAREOWNERS OF THE COMPANY ARE URGED TO READ ALL RELEVANT DOCUMENTS FILED WITH THE SEC, INCLUDING THE PROXY STATEMENT/PROSPECTUS WHEN IT BECOMES AVAILABLE, BECAUSE THEY WILL CONTAIN IMPORTANT INFORMATION ABOUT THE PROPOSED TRANSACTION. Shareowners may obtain a free copy of the proxy statement/prospectus, when it becomes available, and other documents filed by the Company at the SEC’s web site at www.sec.gov.Copies of the documents filed with the SEC by the Company will be available free of charge on the Company’s website at www.cokecce.com under the tab “Investor Relations” or by contacting the Investor Relations Department of Coca-Cola Enterprises at 770-989-3246. Participants in the Solicitation Coca-Cola Enterprises Inc. (the “Company”) and its directors, executive officers and certain other members of its management and employees may be deemed to be participants in the solicitation of proxies from its shareowners in connection with the proposed transaction.Information regarding the interests of such directors and executive officers was included in the Company’s Proxy Statement for its 2010 Annual Meeting of Shareowners filed with the SEC March 5, 2010and its Form 10-K filed on February 12, 2010 and information concerning the participants in the solicitation will be included in the proxy statement/prospectus relating to the proposed transaction when it becomes available.Each of these documents is, or will be, available free of charge at the SEC’s website at www.sec.gov and from the Company on its website or by contacting the Investor Relations Department at the telephone number above. -14-
